Citation Nr: 0610306	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-23 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
rheumatic fever with cardiac arrythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to March 
1947.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

There is no competent medical evidence of record to establish 
that the veteran suffers from residuals of rheumatic fever 
with cardiac arrythmia.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
service-connected rheumatic fever with cardiac arrythmia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88B, Diagnostic Code 6309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  
As this is not an appeal from the initial rating assigned, 
however, the Board's focus is primarily on contemporaneous 
evidence of the extent of the disability and the functional 
limitations caused thereby.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  


Service connection for rheumatic fever with cardiac arrythmia 
was granted with a noncompensable evaluation assigned under 
Diagnostic Code 6309, effective March 11, 1947.  See December 
1948 rating decision.  The veteran filed prior claims to 
increase the rating, but was denied each time.  See April 
1966, December 1966, and July 1988 rating decisions.  He was 
also denied an increase by the Board in March 1967.  The most 
recently filed claim for an increased rating was made in 
October 2002, and the veteran has appealed a December 2002 RO 
rating decision that continued the noncompensable rating for 
his service-connected rheumatic fever with cardiac arrythmia.  

38 C.F.R. § 4.88B, Diagnostic Code 6309 (2005), provides a 
100 percent rating for active rheumatic fever; thereafter, 
residuals such as heart damage are rated under the 
appropriate system.  In this case, the original rating 
decision was based solely on Diagnostic Code 6309 because 
there were no residuals found.  The veteran contends, 
however, that his current heart condition (having suffered a 
heart attack and undergoing triple bypass surgery) is due to 
rheumatic fever with cardiac arrythmia.  He indicates that he 
is on beta blocker, and has been so for years, as well as 
aspirin, which keep his heart from fluttering and waking him 
up at night.  See October 2002 and October 2005 statements in 
support of claim.  

The evidence of record includes an October 2002 VA history 
and physical, which indicates that despite the long interval 
since the veteran underwent a coronary artery bypass graft in 
1979, he has had no recurrent ischemic episode since that 
time.  An exam of the veteran's heart revealed a regular rate 
and rhythm with 2/6 systolic murmurs at the base as well as 
at the apex, which appeared separate in quality and which may 
represent aortic and mitral valve murmurs.  There was no 
apparent radiation of either murmur and there were no 
gallops, rubs or clicks appreciated.  The diagnostic 
impression included (1) past history of coronary artery 
disease, currently asymptomatic; and (2) long-standing 
rheumatic heart disease.  

The record also contains medical records from Dr. Lester.  
These records indicate that the veteran was diagnosed with 
arteriosclerotic heart disease in 2000.  See June 2000 and 
September 2000 medical records.  Dr. Lester noted that since 
the bypass surgery in 1979, the veteran has had some angina 
but otherwise looks good; his interval history is otherwise 
fine.  See August 2002 medical record.  

The veteran underwent a VA compensation and pension (C&P) 
exam in December 2002.  He denied shortness of breath, 
wheezing and fatigability.  The veteran reported occasional 
tightness of his chest, which was relieved with nitroglycerin 
as occasion required.  He also indicated that he suffered 
from palpitation if he skips his beta blocker medication.  
After reviewing the claims file, the VA examiner diagnosed 
the veteran with arteriosclerotic heart disease, rule out 
rheumatic heart disease versus arteriosclerotic heart 
disease, with intermittent atrial fibrillation versus 
ventricular tachycardia.  

The Board determined that a second exam was necessary to 
determine whether the veteran suffers from rheumatic heart 
disease and in order for certain tests and diagnostic studies 
to be conducted.  The examiner was also asked to opine as to 
whether any rheumatic heart disease is related to the 
rheumatic fever the veteran suffered while in service, and as 
to whether the service-connected disability was causing any 
of the current signs and symptoms the veteran experiences.  
See September 2005 remand.  The veteran requested that a 
decision be made on the already-submitted evidence, as he had 
no new medical evidence to submit and could not attend the 
exam.  See November 2005 statement in support of claim.  

There is no competent medical evidence of record to suggest 
that the veteran suffers from residuals of his service-
connected rheumatic fever with cardiac arrythmia.  Although 
the veteran was diagnosed with arteriosclerotic heart disease 
by Dr. Lester and by a VA examiner, there is no medical 
evidence that arteriosclerotic heart disease was caused by 
rheumatic fever with cardiac arrythmia.  Moreover, the 
veteran was granted non-service connected pension with a 
rating of 100 percent, effective, August 19, 1979, for 
arteriosclerotic heart disease with history of myocardial 
infarctions and three vessel bypass surgery.  See December 
1980 rating decision.  The Board is sympathetic to the fact 
that the veteran was unable to attend the VA C&P exam due to 
his current condition, and acknowledges his contention that 
his heart problems are directly attributable to his service-
connected rheumatic fever with cardiac arrythmia.  The 
veteran does not have the medical expertise, however, to 
render competent his statements as to the relationship 
between his current heart problems and the rheumatic fever he 
suffered while in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Without competent medical evidence 
establishing a residual of rheumatic fever, the claim for a 
compensable rating is not warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal originates from a December 2002 rating 
decision which continued a noncompensable disability 
evaluation for service-connected rheumatic fever with cardiac 
arrythmia.  Prior to this decision, the veteran was advised 
of the necessary evidence to substantiate the claim; that the 
RO would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claim.  See November 2002 RO letter.  
The veteran was later advised of the need to provide any 
evidence in his possession that is pertinent to the claim.  
See July 2003 Statement of the Case (SOC).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  

As the claim for increased rating involves a disability for 
which service connection was granted decades ago, the Board 
concludes that the veteran has not been prejudiced by VA's 
failure to provide notice concerning the elements of a 
service-connection claim, including notice concerning the 
effective date.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) (Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and the veteran was afforded an 
appropriate VA examination in connection with his claim.  In 
addition, pursuant to the September 2005 remand instructions, 
the RO attempted to schedule the veteran for a second VA 
examination.  The veteran was unable to attend the 
examination due to his health and did not wish to reschedule.  
He further informed the RO that he had no other medical 
evidence to submit.  See November 2005 statement in support 
of claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A compensable disability evaluation for service-connected 
rheumatic fever with cardiac arrythmia is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


